DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computing device for automatically prompting a foreign currency transaction, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine".  Therefore, the claims are directed to a statutory eligibility category.
	Step 2A: The invention is directed to a computing device for automatically prompting a foreign currency transaction, which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
“A …  for automatically prompting a foreign currency transaction in connection with travel, the … comprising”: 
“detect a trip end condition for a registered user with respect to a trip to a foreign location associated with a foreign currency different from a home currency”; 
“determine that the registered user has an associated remaining foreign currency balance”; 
“identify at least one option for using the remaining foreign currency balance”; and 
“send, …, a notification to a … linked to the registered user, the notification providing the at least option to expend the remaining foreign currency balance”.
	This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
STEP 2B.  Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
	The instant application includes in Claim 1 additional elements to those deemed to be abstract idea(s).  When taken the steps individually, these elements are 
a “computing device”;
“a processor”; 
“a network connection coupled to the processor”; 
“a memory coupled to the processor and storing processor-executable instructions that, when executed, are to cause the processor to”: 
“… via the network connection ….” and 
“… mobile device ….”
	In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
	In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
	Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 
	CONCLUSION.  It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
	Claims 2-12, which depend from claim 1, also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.  Claim 13 is a method claim similar to claim 1 and claims 14-24, which depend from claim 13, are similar to claims 2-12.  Claims 13-24 are rejected for the same reasons as claims 1-12.   The dependent claims have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0018738 A1 (hereinafter “Faires”).  
With respect to claims 1 and 13, Faires discloses 
“A computing device for automatically prompting a foreign currency transaction in connection with travel, the computing device comprising”: Faires, paragraph 0007;
“a processor”; Faires, paragraph 0063; 
“a network connection coupled to the processor”; Faires, paragraph 0063;
“a memory coupled to the processor and storing processor-executable instructions that, when executed, are to cause the processor to”: Faires, paragraph 0063;
“detect a trip end condition for a registered user with respect to a trip to a foreign location associated with a foreign currency different from a home currency”; Faires, paragraphs 0035, 0039, 0041, 0043 (system detects user location in foreign country on trip); 
“determine that the registered user has an associated remaining foreign currency balance”; Faires, paragraph 0010 (balance and location are monitored); 
“identify at least one option for using the remaining foreign currency balance”; Faires, paragraph 0041 (any number of options for using balance exist, including purchasing goods); and 
“send, via the network connection, a notification to a mobile device linked to the registered user, the notification providing the at least option to expend the remaining foreign currency balance”.  Faires, paragraphs 0048, 0050, 0051 (user can be sent message to choose currency for transaction and recommendation can be provided as to currency to use, e.g., based on user location or cost to user).  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-9, 14-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Faires in view of U.S. Patent Application Publication 2009/0063316 A1 (hereinafter “Travis).  
	With respect to claims 2 and 14, Faires does not explicitly disclose emptying the foreign currency account.  Travis discloses spending or converting remaining foreign currency before leaving a foreign country.  Travis, paragraph 0004.  Travis specifically discloses spending or converting remaining foreign hard currency, but is equally applicable to converting foreign currency balances held at financial institutions.  Therefore, Faires in view of Travis suggests “wherein the at least one option, when actuated on the mobile device, is to result in receiving an instruction from the mobile device to initiate a transaction to use the remaining foreign currency balance so as to empty the foreign currency account”.  Faires and Travis both relate to exchanging foreign currency.  Faires, abstract; Travis, abstract.  It would have been obvious to one of ordinary skill in the art at the time of filing to include the feature of exhausting a user’s remaining foreign currency as taught by Travis in the method of Faires with the motivation of easily realizing the value of unneeded foreign currency.  Travis, paragraph 0003.  
With respect to claims 3 and 15, Faires discloses detecting the location of a user’s mobile device.  Faires, paragraphs 0035, 0039, 0041, 0043.  Travis discloses a trip end condition associated with a departure event.  Faires in view of Travis therefore suggests “wherein the processor-executable instructions, when executed, are to cause the processor to detect the trip end condition based on detecting a location of the mobile device, and wherein the location is associated with a departure event”.
With respect to claims 4 and 16, Faires discloses “wherein detecting the location is based on receiving geolocation data from the mobile device, and wherein the geolocation data includes one or more of global positioning data or WiFi location data”.  Faires, paragraphs 0003, 0035, 0039, 0041, 0043 (e.g., GPS).
With respect to claims 7 and 19, Faires discloses “wherein the processor-executable instructions, when executed, are to further cause the processor to select a product offer based on the remaining foreign currency balance, the product offer being associated with a merchant at a departure location, and wherein the notification provides the product offer”.  Faires, paragraphs 0052, 0053 (user can be offered a variety of goods at any location).  
With respect to claims 8 and 20, Faires discloses “wherein the at least one option includes converting the remaining foreign currency balance to another currency in another account associated with the registered user”.  Faires, paragraph 0053.  
With respect to claims 9 and 21, Travis discloses “wherein the processor-executable instructions, when executed, are to further cause the processor to determine a next destination country for the registered user and wherein the another currency includes a foreign currency associated with the next destination country”.  Travis, paragraph 0030 (processor determines country chosen by user to be next destination country). 
Claims 5, 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faires in view of Travis, as applied to claims 2-4, 7-9, 14-16, and 19-21 above, and further in view of U.S. Patent Application Publication 2016/0283992 A1 (hereinafter “Zamer”).
With respect to claims 5 and 17, Faires and Travis do not explicitly disclose detecting transactions correlated to departure events.  Zamer discloses “wherein the processor-executable instructions, when executed, are to cause the processor to detect the trip end condition based on detecting a transaction associated with the registered user with a merchant that is correlated to a departure event”.  Zamer, paragraph 0050 (information including user location and transaction activity is monitored to obtain a broad range of information; transaction activity of a user at a departure location necessarily includes transactions related to departure event).  Faires and Zamer both relate to transaction payments.  Faires, abstract; Zamer, paragraph 0018.  It would have been obvious to one of ordinary skill in the art at the time of filing to include the transaction detection feature as taught by Zamer in the method of Faires/Travis with the motivation of assisting users to select transactions that meet their preferences.  Zamer, paragraph 0004.
With respect to claims 6 and 18, Travis discloses a departure event.  Travis, paragraph 0004.  Faires discloses any of a broad range of transactions, including purchasing services and making payments.  Faires, paragraph 0041.  Faires in view of Travis therefore suggests “wherein the transaction includes one or more of return of a rental car, purchase from an airport-located merchant, purchase from an international train station-located merchant, or payment of a baggage fee”.  
Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Faires in view of Travis, as applied to claims 2-4, 7-9, 14-16, and 19-21 above, and further in view of U.S. Patent Number 11,080,688 B1 (hereinafter “Corrigan”).
With respect to claims 10 and 22, Faires  and Travis do not explicitly disclose identifying a second user.  Corrigan discloses “wherein the processor-executable instructions, when executed, are to further cause the processor to identify a second registered user having a second foreign currency account associated with the foreign currency, and wherein the at least one option includes exchanging the remaining foreign current balance for another currency from an account associated with the second registered user”.  Corrigan, col. 1, lines 41-55; col. 8, lines 50-61; col. 10, lines 57-67 (users exchange currencies among each other, including for trips).  Faires, Travis, and Corrigan all relate to foreign currency exchange.  Faires, abstract; Travis, abstract; Corrigan, abstract.  It would have been obvious to one of ordinary skill in the art at the time of filing to include the currency exchange feature as taught by Corrigan in the method of Faires/Travis with the motivation of reducing user costs.  Corrigan, col. 1, lines 18-37.     
With respect to claims 11 and 23, Corrigan discloses “wherein the processor-executable instructions, when executed, are to cause the processor to identify the second registered user by detecting a trip start condition with respect to the second registered user for a trip to the foreign location”.  Corrigan, col. 1, lines 41-55; col. 8, lines 50-61; col. 10, lines 57-67 (trip start condition can be need for gift of funds for trip).
With respect to claims 12 and 24, Corrigan discloses “wherein detecting the trip start condition includes detecting a trip start event or a trip booking event with regard to the second registered user”.  Corrigan, col. 1, lines 41-55; col. 8, lines 50-61; col. 10, lines 57-67 (trip start event can be request for gift of funds for trip).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN D CIVAN whose telephone number is (571)270-3402. The examiner can normally be reached Monday-Thursday 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ETHAN D. CIVAN
Primary Examiner
Art Unit 3625



/ETHAN D CIVAN/               Primary Examiner, Art Unit 3625